Title: Nicholas P. Trist to James Madison, 13 December 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Dec. 13. 27.
                            
                        
                         
                        In the expectation of finding there a letter from Mr Coolidge, I rode to the post=office yesterday, and was
                            not disappointed. From this, I give you the following extracts. Speaking of Mr W. he says "he is, I have no doubt, fitted
                            for the place, though I should not suppose him equal at present to Bonnycastle or Key." "If Jones does not accept, or
                            leaves you, I should recommend to appoint W. He will stay and devote himself to the business, and be less capricious and
                            crotchical than others who feel they have a reputation already, and have been sought. He seems to me to be a high-minded
                            man; his conduct has been dignified throughout. Of course, being poor, he was anxious to obtain a good situation, but he
                            would not, I am sure, take any step which would interfere with Jones, if chosen." "I then called upon Mr Farrar—He does
                            not incline to take any step under present circumstances, nor to recommend any one who would interfere with Jones, but
                            authorises me to say that in the event of another choice, and that being Walker, the fullest and most satisfactory
                            recommendations will be immediately furnished him from Cambridge, upon all the points named in yours."
                        I wrote to Mr. Coolidge in great haste, & do not recollect precisely what
                            these "points" were. However, I enumerated every head in reference to which it would be necessary or desirable to possess
                            information concerning W’s character. Scientific qualifications--talents--Moral character--Temper--Talent for conciliating
                            respect & affection &c.—
                        From the date of Mr C’s letter, (Dec. 4.) it ought to have got here by Monday’s
                            instead of Wednesday’s mail. By that of tomorrow, or next monday, at farthest, I look for another.
                        At the same time, your favor of the 10th came to hand. I trust that by this time your fever has left you, and
                            that Our next news from Montpellier, will be that your expectations of an early restoration have been verified. Accept for
                            Mrs Madison & yourself, the affectionate wishes which always attend you
                        
                            
                                Nichs. Ph: Trist
                            
                        
                    None of the Visitors came on Monday, when I went to Charlottesville and the University. I have heard of no
                            arrival since.